FILED
                              NOT FOR PUBLICATION                           JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BERTA DE JESUS AMAYA-DIAZ;                       No. 10-71640
NUBIA LISSETTE AMAYA-DIAZ,
                                                 Agency Nos.         A099-523-564
               Petitioners,                                          A099-523-565

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Berta de Jesus Amaya-Diaz and Nubia Lissette Amaya-Diaz, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision

denying their application for asylum, withholding of removal, and relief under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence factual findings, INS v. Elias-

Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny in part and dismiss in part

the petition for review.

         Substantial evidence supports the BIA’s finding that petitioners failed to

demonstrate that the gang members harmed them and tried to recruit them on

account of a political opinion. See Barrios v. Holder, 581 F.3d 849, 855-56 (9th

Cir. 2009); Ramos-Lopez v. Holder, 563 F.3d 855, 862 (9th Cir. 2009). We lack

jurisdiction to consider petitioners’ contention that they are members of a

particular social group of young women who refuse to live under the threat of

sexual violence or young girls who are vehemently opposed to gang recruitment,

extortion, and female sexual coercion because they did not raise these distinct

social group claims to the IJ or BIA. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004). Petitioners do not challenge in their opening brief the BIA’s

conclusion that young women who have been abandoned and receive monthly

income are not a particular social group. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996). Accordingly, petitioners’ asylum and withholding

of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir.

2005).


                                            2                                    10-71640
      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because petitioners failed to establish that it is more likely than not they will be

tortured by or with the acquiescence of the government of El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                     10-71640